Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following is an examiner’s statement of reasons for allowance: 

Allowable Subject Matter

Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer ceramic capacitor comprising: a multilayer body including a plurality of layered dielectric layers and a plurality of layered internal electrode layers, the multilayer body including a first main surface and a second main surface opposed to each other in a direction of layering, a first side surface and a second side surface opposed to each other in a width direction orthogonal or substantially orthogonal to the direction of layering, and a first end surface and a second end surface opposed to each other in a length direction orthogonal or substantially orthogonal to the direction of layering and the width direction; and an external electrode provided on the multilayer body; wherein the external electrode includes a first external electrode provided on the first end surface, a second external electrode provided on the second end surface, and a third external electrode and a fourth external electrode provided on one or both of the first side surface and the second side surface; the plurality of layered internal electrode layers are provided on a respective one of the plurality of layered dielectric layers and include a first internal electrode layer connected to the first external electrode, a second internal electrode layer connected to the second external electrode, a third internal electrode layer connected to the third external electrode, and a fourth internal electrode layer connected to the fourth external electrode; the first internal electrode layer includes a first opposing electrode portion opposed the third internal electrode layer is provided at a distance from the first internal electrode layer and located between a vicinity of a tip end of the first opposing electrode portion of the first internal electrode layer and the second drawn electrode portion of the second internal electrode layer adjacent in the direction of layering; the fourth internal electrode layer is provided at a distance from the second internal electrode layer and located between a vicinity of a tip end of the second opposing electrode portion of the second internal electrode layer and the first drawn electrode portion of the first internal electrode layer adjacent in the direction of layering.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “the third internal electrode layer is provided at a distance from the first internal electrode layer and located between a vicinity of a tip end of the first opposing electrode portion of the first internal electrode layer and the second drawn electrode portion of the second internal electrode layer adjacent in the direction of layering; the fourth internal electrode layer is provided at a distance from the second internal electrode layer and located between a vicinity of a tip end of the second opposing electrode portion of the second internal electrode layer and the first drawn electrode portion of the first internal electrode layer adjacent in the direction of layering” in combination with the other claim limitations. 

Cited Prior Art
Park et al (US 9178483) teaches relevant art in Fig. 1-3.
HWANG et al (US 2018/0090273) teaches relevant art in Fig. 2A-3C.
LEE et al (US 2018/0174758) teaches relevant art in Fig. 1-3.
KO et al (US 2018/0286592) teaches relevant art in Fig. 1-6

PARK et al (US 2014/0311785) teaches relevant art in Fig. 1-9.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848